Citation Nr: 0936280	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active military service in the United States 
Army from March 1970 to October 1971, and February 1976 to 
August 1977.  He served in the United States Navy from 
November 1977 to April 1980.  He served in the Republic of 
Vietnam (RVN) from September 16, 1970 to October 17, 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran is seeking to reopen a previously denied claim of 
service connection for PTSD, which was initially denied by 
the RO in an unappealed October 1994 rating action.  In a 
September 2001 rating action, the RO determined that new and 
material evidence had not been received to reopen the 
Veteran's previously denied claim of service connection for 
PTSD.  In May 2003, VA received the RO's current application 
to reopen his claim for service connection for PTSD. 

In the appealed February 2004 rating decision, it appears 
that the RO found that new and material evidence had been 
submitted to reopen the Veteran's previously denied claim for 
service connection for PTSD.  Yet, the RO also determined 
that the denial of the service connection claim was 
"confirmed and continued."  While the RO advised the Veteran 
in its March 2005 Statement of the Case that the claim was 
denied because new and material evidence had not been 
submitted, the RO then appeared to have weighed the Veteran's 
recent accounts in light of all other evidence of record.  By 
a June 2009 supplemental statement of the case, the RO 
reopened the previously denied claim for service connection 
for PTSD, and subsequently denied the underlying service 
connection claim on the merits.  

New and material evidence is required to reopen a previous 
final decision.  38 C.F.R. § 3.156(a).  Thus, in the analysis 
in the decision below, the Board must determine whether to 
reopen the claim for service connection for PTSD in the first 
instance, because this affects the Board's legal jurisdiction 
to adjudicate the underlying claim on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In July 2007, the Board remanded the new and material 
evidence claim on appeal to the RO for additional 
development, namely to obtain Social Security Administration 
(SSA) records.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration. 

In the decision below, the Board will reopen the claim for 
service connection for PTSD.  The issue of service connection 
for PTSD on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an October 1994 rating decision, the RO denied service 
connection for PTSD.  The RO provided notice of this action 
that same month, but the Veteran did not initiate an appeal 
by filing a timely notice of disagreement.

2.  By a September 2001 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for 
PTSD.  The RO provided notice of this action that same month, 
but the Veteran did not initiate an appeal by filing a timely 
notice of disagreement.

3.  Since the RO's September 2001 rating decision, additional 
evidence has been received which was not previously of 
record, and which relates to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for PTSD.






CONCLUSIONS OF LAW

1.  The September 2001 RO rating decision, wherein the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West); 38 
C.F.R. §§ 3.104(a), 20.200, 20.202 (2008).

2.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The Board is granting the Veteran's petition to reopen a 
claim for service connection for PTSD, and remanding the 
underlying claim on the merits for additional development.  
Consequently, a determination on whether the VCAA's duty to 
notify and assist provisions were satisfied is unnecessary at 
this point pending further development and the readjudication 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).


II.  Analysis

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD.  By an October 
1994 rating decision, the RO initially denied service 
connection for PTSD.  The RO provided notice of this action 
that same month, but the Veteran did not initiate an appeal 
by filing a timely notice of disagreement, and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.202.  Although the Veteran sought to reopen his claim, by 
a September 2001 rating decision, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for PTSD.  The 
RO provided notice of this action that same month, but the 
Veteran did not initiate an appeal by filing a timely notice 
of disagreement.  Thus, the September 2001 rating decision is 
final and its merits may only be examined if new and material 
evidence has been submitted.  Id. 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999). Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

At the time of the September 2001 rating decision, the 
evidence of record consisted of the Veteran's statements, 
which contained his contentions regarding his claim of 
service connection for PTSD, as well as private and VA 
treatment records.  These medical records disclose that 
although the Veteran had been diagnosed with PTSD, it was not 
based on a verified stressor.  Therefore, any newly received 
evidence must demonstrate that element in order to warrant 
reopening the previously denied claim for service connection 
for PTSD.

Evidence received since the September 2001 rating action, 
consists of newly received statements from the Veteran, 
wherein he provided specific time frames and dates that 
highlighted when various military units to which he was 
assigned in the RVN were in combat with the enemy.  

For example, on VA Form 21-7081a, Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder (PTSD) Secondary to Personal Assault, received by VA 
in October 2007, the Veteran reported that from October to 
November 1970, his military unit, the 101st Airborne 
Division, received hostile small arms fire in the Ashau 
Valley/Phu Bai area of the RVN.  

In addition, on VA Forms 21-7081, Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder (PTSD), received by VA in May and July 2008, he 
maintained that his unit, 2nd Security Guard Company, 
received hostile rocket and mortar fire in the Cam Ranh Bay 
area of the RVN on the following dates:  February 24, 1971; 
February 28, 1971; March 19, 1971; March 20, 1971; April 16, 
1971; April 25, 1971; and May 23, 1971.   

Because these newly received statements from the Veteran, 
when presumed credible, bear upon the question of whether he 
served in combat in the RVN, they could potentially qualify 
him for the presumption afforded by 38 U.S.C.A 
§ 1154(b)(West 2002), and are considered both new and 
material evidence.  See 38 U.S.C.A § 1154(b)(Providing that 
in the case of any Veteran who engaged in combat with the 
enemy in active service with the military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardship of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran. Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary); 
See also 38 C.F.R. § 3.304(d); Gregory v. Brown, 8 Vet. App. 
563 (1996); Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

The additional evidence received since the September 2001 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

Accordingly, the claim of service connection for PTSD is 
reopened.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for PTSD, the appeal to this 
extent is granted.


REMAND

The Board is remanding the Veteran's de novo service 
connection claim for PTSD in an attempt to verify his claimed 
in-service stressors.  

Specifically, and as described in more detail below, the RO 
has not contacted the United States Army Joint Services 
Records Research Center (JSSRC) to verify the Veteran's 
claimed in-service stressors relating to his period of active 
military service in the RVN.  

The Veteran has maintained, in written statements submitted 
throughout the appeal,  that while on active duty in the RVN, 
he served on multiple combat missions, and that his duties 
included being a "sniper" performing covert missions; 
participation in "Project Phoenix;" "search and destroy" 
missions; assassinations of public officials and long-range 
reconnaissance patrolling (LRRP).  The Veteran also alleges 
that he received the Purple Heart, the Combat Infantryman's 
Badge, the Bronze Star, and the Silver Star, but that he has 
not been able to receive these awards "officially." 

The Veteran has specifically argued that various units to 
which he was assigned during his military service in the RVN 
were in combat with the enemy.  For example, the Veteran 
reported that from October to November 1970, the 101st 
Airborne Division, received hostile small arms fire in the 
Ashau Valley/Phu Bai area of the RVN.  He also maintained 
that the 2nd Security Guard Company received hostile rocket 
and mortar attacks in the Cam Ranh Bay area of the RVN on the 
following dates:  February 24, 1971; February 28, 1971; March 
19, 1971; March 20, 1971; April 16, 1971; April 25, 1971; and 
May 23, 1971.  

The criteria for establishing service connection for PTSD 
are:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
A diagnosis of PTSD must be established in accordance with 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f) (2008).

Since there is evidence of record indicating that several VA 
and private psychiatric treatment providers have diagnosed 
the Veteran with PTSD, the Board's present inquiry will 
concern the development measures required to evaluate whether 
there is a verified stressor from service.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the Veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the Veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). If, however, VA determines that the 
Veteran did not engage in combat with the enemy or that the 
Veteran engaged in combat with the enemy, but the alleged 
stressor is not related to participation in combat, the 
Veteran's lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).

Service personnel records include, in part, the Veteran's 
United States Army Enlisted Qualification Records (DA Form 
20), reflecting that:

1.	His military occupational specialty was an Armor 
Reconnaissance Specialist.  

2.	The Veteran arrived in Vietnam on September 28, 
1970, and was assigned to Headquarters and 
Headquarters Company, 2nd Battalion, 8th Infantry, 
4th Infantry Division, as a scout observer until 
October 28, 1970.  

3.	From October 28, to December 8, 1970, the Veteran 
was assigned to Headquarters and Headquarters 
Troop, and Troop D,  2/17 Cavalry, 101st Airborne 
Division (Air Mobile), as a light truck driver and 
scout driver, respectively.  

4.	From December 8, 1970 to March 18, 1971, the 
Veteran served as a senior security guard with the 
2nd Security Company, 10th Transportation Battalion 
at Cam Ranh Bay, RVN.  

5.	On March 18, 1971, the Veteran went absent without 
leave (AWOL) until May 3, 1971.  He was also AWOL 
on July 13, 1971.  

6.	The Veteran's only presently verified military 
decorations are the National Defense Service Medal 
and the Vietnam Service Medal, neither of which 
designate combat participation.

The Board observes that the Veteran's service personnel 
records clearly show that he was on AWOL from March 18, to 
May 3, 1971, which was during most of the period of his 
claimed combat action in the RVN.  Yet, these records also 
confirm that the 2nd Security Company, 10th Transportation 
Battalion, was assigned to the Cam Ranh Bay area of the RVN, 
as claimed by the Veteran.  These reports also show that the 
Veteran was not AWOL during the claimed combat period periods 
of October to November 1970, as well as February 24, 1971, 
February 28, 1971 and May 23, 1971.  

The Board is aware that under the operating procedures of 
JSSRC, requests for research into claimed stressors must be 
framed in terms of 60 day increments. Presently, the Veteran 
has provided adequate information within these time lines to 
enable an adequate search.  

Based on the above, the Board finds that additional 
development is warranted prior to Board adjudication of the 
issue on appeal. 

Consequently, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should contact the Veteran 
and invite him to submit any additional 
evidence which may be in his possession 
which would assist in verifying the 
following reported in-service 
stressor(s), which he claims are 
responsible for his PTSD, to include the 
dates, locations, units involved, and any 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment:  (i) Having received 
hostile small arms fire while assigned to 
the Headquarters and Headquarters Troop 
and Troop D, 2/17 Cavalry, 101st Airborne 
Division, in the Ashau Valley/Phu Bai 
area of the RVN from October to November 
1970; and 

(ii) Having received hostile rocket and 
mortar fire while assigned to the 2nd 
Security Guard Company, 10th 
Transportation Battalion, in the Cam Ranh 
Bay area of the RVN on February 24,1971, 
February 28, 1971 and May 23, 1971.  

2.  The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, must prepare of a summary of 
the above-cited reported stressors using 
both the information provided in reply to 
the above request and facts found in the 
earlier stressor statements contained in 
the claims files.  (See VA Form 21-7081a, 
Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress 
Disorder (PTSD) Secondary to Personal 
Assault, received by VA in October 2007, 
and VA Forms 21-7081, Statement in 
Support of Claim for Service Connection 
for Post-Traumatic Stress Disorder 
(PTSD), received by VA in May and July 
2008).

The RO/AMC should forward the Veteran's 
stressor summary, obtained pursuant to 
the development requested above, copies 
of VA Form 21-7081a, Statement in Support 
of Claim for Service Connection for Post-
Traumatic Stress Disorder (PTSD) 
Secondary to Personal Assault, received 
by VA in October 2007, and VA Forms 21-
7081, Statement in Support of Claim for 
Service Connection for Post-Traumatic 
Stress Disorder (PTSD), received by VA in 
May and July 2008, his service personnel 
records, as well as any additional 
relevant information provided by the 
Veteran to JSRRC at 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 2315-3802, in order to obtain unit 
histories, morning reports, and Combat 
Operations After Action Reports (COAARs) 
for the HHT and DTRP 2/17 Cavalry, 101st 
Airborne Division, dating from October to 
November 1970, and the 2nd Security Guard 
Company, 10th Transportation Battalion, 
for February and May 1971. 

A specific search should be conducted to 
ascertain whether or not the following 
stressors occurred:  

(i)	Whether the Headquarters and 
Headquarters Troop and Troop D, 
2/17 Cavalry, 101st Airborne 
Division, received hostile 
small arms fire in the Ashau 
Valley/Phu Bai area of the RVN 
from October to November 1970 
and; 

(ii)	 (ii) Whether the 2nd Security 
Guard Company, 10th 
Transportation Battalion, 
received hostile rocket and 
mortar fire while stationed in 
the Cam Ranh Bay area of the 
RVN on February 24, 1971, 
February 28, 1971 and May 23, 
1971.

The Veteran must be informed of the 
results of the searches and all 
responses must be associated with the 
claims files.

3.  If and only if the Veteran's 
participation in combat is verified, or a 
claimed stressor from service is 
otherwise independently corroborated, the 
RO/AMC will afford the Veteran a VA 
psychiatric examination for the purpose 
of determining whether he has PTSD due to 
a confirmed stressor from service.

The following considerations will govern 
the examination:

a.  The claims files, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of 
the claims files, the medical 
records obtained and a copy of this 
remand.

b.  If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further medical 
examination.  All indicated tests 
and studies must be performed, and 
any indicated consultations must be 
scheduled.

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The examiner must then 
determine whether the Veteran has 
PTSD that is due to a verified in-
service stressor, and identify the 
specific stressor or stressors upon 
which the diagnosis is based.

If the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state.

4.  If the benefit sought is not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to provide the Veteran with 
additional substantive development regarding his claim for 
service connection for PTSD.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
No action is required of the Veteran until further notice.  
The Board takes this  opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand is needed for a comprehensive and correct adjudication 
of his claim for service connection for PTSD.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


